Citation Nr: 1748149	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  17-00 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for service-connected right shoulder disability (claimed as bilateral shoulder condition). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jasmin C. Freeman, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from August 1959 to May 1964.
This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office in Albuquerque, New Mexico (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

During the period on appeal, the Veteran's right shoulder disability manifested as aching shoulder pain worsened with overhead shoulder motion; flexion was found to be to 160 degrees and abduction was found to be to 165 degrees, without ankylosis of the scapulohumeral articulation, a flail shoulder, a false flail joint, malunion of the humerus, fibrous union of the humerus, or impairment of the clavicle or scapula. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent for right shoulder disability during the period on appeal have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the veteran's claim is to be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA must determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

However, pain that does not result in additional functional loss does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment).

The Veteran contends that his service-connected right shoulder disability warrants an initial rating higher than 20 percent.  For the reasons that follow, the Board concludes that an increased rating is not warranted.

VA examinations show that the Veteran is right-handed.  Therefore, his right shoulder will be evaluated under the criteria for the dominant or major arm categories.  38 C.F.R. § 4.69 (2016).  

Limitation of arm motion in the major extremity that was limited to shoulder level warrants a 20 percent rating.  Limitation of motion midway between the side and shoulder level warrants a 30 percent rating.  Additionally, limitation to 25 degrees from the side warrants a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Normal range of motion in the shoulder is from zero to 180 degrees of forward elevation (flexion) and zero to 180 degrees of shoulder abduction.  See 38 C.F.R. 
§ 4.71, Plate I.

The Veteran received a VA examination in March 2016 and was diagnosed with right shoulder strain.  The Veteran reported bilateral aching shoulder pain that was worsened by any overhead work, with pain much worse on the right, as well as crepitus on the right side.  He also complained of pain when getting out of bed and difficulty climbing in and out of his tractor.  Right shoulder flexion was found to be to 160 degrees, abduction was to 165 degrees, external rotation was to 85 degrees, and internal rotation was to 90 degrees.  The examiner noted pain with flexion and abduction.  There was no evidence of pain with weight bearing and physical examination did not reveal localized tenderness or pain on palpation of the joint or associated soft tissue.  Repetitive motion testing did not reveal any additional limitation of motion.  Pain and fatigue were noted to significantly limit functional ability with repeated use over time.  The examiner found that there would be no additional range of motion loss with repeated use; however, pain was increased with extended heavy or overhead use of the shoulder, which did restrict ability to continue.  Muscle strength testing was found to be 5/5 for shoulder abduction and forward flexion, with no reduction in muscle strength or muscle atrophy.  Physical examination was negative for evidence of ankylosis; rotator cuff condition; shoulder instability, dislocation, or labral pathology; clavicle, scapula, or acromioclavicular (AC) joint condition; or impairments of the humerus.  As to functional loss, it was noted that the Veteran had poor tolerance for heavy lifting or overhead shoulder motion, limiting options for some construction jobs, or jobs that require reaching up to high shelves with heavy weight.

None of the above findings are consistent with the criteria for a higher rating of 30 percent or more.  There is no evidence to support a finding of limitation of motion midway between the side and shoulder level.  Additionally, there is no indication that the Veteran's right shoulder condition otherwise results in impairment approximating motion limited to just 25 degrees from the side, even when considering any pain, weakened movement, excess fatigability, or incoordination.  Instead, examination revealed limitation of motion at the shoulder level, which is consistent with the 20 percent rating originally assigned.  Therefore, the criteria for the higher 30 percent rating under DC 5201 have not been met.

Finally, the Board has considered the applicability of other potential diagnostic codes.  The record does not establish, and the Veteran has not alleged, ankylosis, a flail shoulder, a false flail joint, malunion of the humerus, or impairment of the clavicle or scapula.  Therefore, consideration under Diagnostic Codes 5200, 5202 or 5203 is not warranted.

The Board has considered the Veteran's lay statements that he knows how his shoulder feels and that his right shoulder disability is worse than currently evaluated.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board finds the objective measurements of limitation of motion fall outside the realm of common knowledge of a layperson and the Veteran is, thus, not competent to provide evidence on the issue of severity.  See Jandreau, 492 F.3d at 1377, n.4; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Board finds the VA examination described herein is more probative than the Veteran's subjective complaints of increased symptomatology in establishing the degree of limitation of motion in light of the rating schedule.  

The preponderance of the evidence is against the claim.  As such, the appeal is denied.




ORDER

Entitlement to an initial rating in excess of 20 percent for service-connected right shoulder disability is denied. 



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


